Citation Nr: 0942921	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated 40 percent disabling.

2.  Entitlement to an increased evaluation for diabetic 
retinopathy, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.

4.  Entitlement to a compensable evaluation for impotence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claims 
for increased evaluations for diabetes mellitus (currently 
rated 40 percent disabling), diabetic retinopathy (currently 
rated 10 percent disabling), hypertension (currently rated 10 
percent disabling), and impotence (currently rated as 
noncompensable).  The appeal was remanded by the Board to the 
RO in January 2006 for additional evidentiary and procedural 
development, including scheduling the Veteran for medical 
examinations of the disabilities at issue.  Following this 
development, the RO confirmed the evaluations assigned and 
continued its denial of the increased ratings sought by the 
Veteran.  The case was thereafter returned to the Board and 
the Veteran now continues his appeal. 


FINDINGS OF FACT

1.  Treatment of the Veteran's diabetes mellitus currently 
requires more than one injection of insulin per day, with 
controlled diet and restrictions on activity; diabetes 
mellitus is not manifested by ketoacidosis but is manifested 
by acute episodes of hypoglycemia that necessitate 
hospitalization treatment for a frequency of less than once 
per year.

2.  For the period prior to June 10, 2002, the Veteran's 
diabetic retinopathy is manifested by impaired visual acuity 
of 20/40 in the right eye and 20/50 in the left eye.

3.  For the period from June 10, 2002 to July 9, 2002, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of 20/60 in the right eye and 20/200 in the 
left eye.

4.  For the period from July 10, 2002 to June 9, 2003, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of 20/50 in the right eye and 20/70 in the left 
eye.

5.  For the period from June 10, 2003 to May 24, 2004, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of 20/400 in the right eye and 20/200 in the 
left eye.

6.  For the period from May 25, 2004 to June 29, 2004, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of 20/200 in the right eye and 20/50 in the 
left eye.

7.  For the period from June 30, 2004 to July 22, 2004, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of no worse than 20/60 in the right eye and 
20/50 in the left eye.

8.  For the period from July 23, 2004 to August 30, 2004, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of 20/400 in the right eye and 20/60 in the 
left eye.

9.  For the period from August 31, 2004 to October 17, 2004, 
the Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of 20/100 in the right eye and 20/60 in the 
left eye.

10.  For the period from October 18, 2004 onward, the 
Veteran's diabetic retinopathy is manifested by impaired 
visual acuity of no worse than 20/60 in the right eye and 
20/70 in the left eye, with visual acuity in neither eye 
being sufficiently impaired at the same time as to meet the 
criteria for an evaluation greater than 10 percent.

11.  The Veteran's hypertension requires medication for 
control and is not manifested by diastolic blood pressure 
readings that meet or exceed 110 mm/Hg, or systolic blood 
pressure readings that meet or exceed 200 mm/Hg.

12.  The Veteran's impotence is manifested by erectile 
dysfunction necessitating the use of a penile implant and the 
presence of a small, well-healed scar at the level of the 
left coronal sulcus, residual of removal of an eroded penile 
implant, which does not produce deformity of the penis.  The 
Veteran does not experience any voiding dysfunction 
associated with his impotence.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009). 

2.  The criteria for an evaluation greater than 10 percent 
for diabetic retinopathy for the period prior to June 10, 
2002 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 (2009).

3.  The criteria for a 30 percent evaluation (and no higher) 
for diabetic retinopathy for the period from June 10, 2002 to 
July 9, 2002 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 (2009).  

4.  The criteria for a 20 percent evaluation (and no higher) 
for diabetic retinopathy for the period from July 10, 2002 to 
June 9, 2003 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 (2009).  

5.  The criteria for a 70 percent evaluation (and no higher) 
for diabetic retinopathy for the period from June 10, 2003 to 
May 24, 2004 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 (2009).

6.  The criteria for a 30 percent evaluation (and no higher) 
for diabetic retinopathy for the period from May 25, 2004 to 
June 29, 2004 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 (2009).

7.  The criteria for an evaluation greater than 10 percent 
for diabetic retinopathy for the period from June 30, 2004 to 
July 22, 2004 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 
(2009).

8.  The criteria for a 30 percent evaluation (and no higher) 
for diabetic retinopathy for the period from July 23, 2004 to 
August 30, 2004 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 
(2009).  

9.  The criteria for a 20 percent evaluation (and no higher) 
for diabetic retinopathy for the period from August 31, 2004 
to October 17, 2004 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6075 - 6079 
(2009).  

10.  The criteria for an evaluation greater than 10 percent 
for diabetic retinopathy for the period commencing October 
18, 2004 to the present have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 
6075 - 6079 (2009).  

11.  The criteria for an evaluation greater than 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

12.  The criteria for a compensable rating for impotence have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Generally, the notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (CAVC) held that VA may 
cure timing defects in notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
The Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  Therefore, the Board must consider, 
on a case-by-case basis, whether any potential VCAA notice 
errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
CAVC noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The CAVC has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009), the Federal Circuit 
vacated the holding in Vazquez-Flores, 22 Vet. App. 37 (2008) 
with respect to the required content of VCAA notice in 
increased ratings claims.  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The claims at issue were filed in January 2001.  A VCAA 
notice letter was dispatched to the Veteran in June 2001, 
with subsequent notice letters dispatched during the course 
of the appeal in June 2006 which address the issues on appeal 
and, collectively, satisfy the above-described mandates as 
well as the requirements that the Veteran be informed of how 
VA calculates degree of disability and assigns an effective 
date of the disability, as prescribed in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although notice letters 
that were fully compliant with the current notice 
requirements were not furnished until well after the claim 
was adjudicated in the first instance, the defect in the 
timing of the notice was cured by the RO's readjudication of 
the issues in contention in a subsequent July 2009 
supplemental statement of the case.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  Although there is 
no VCAA notice letter that addresses alternative diagnostic 
codes that may apply to rate the disabilities at issue, or 
requests that the Veteran provide evidence regarding their 
impact on his daily life, in view of the Federal Circuit's 
recent vacatur of the CAVC's decision in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009) during the 
pendency of this appeal, there is no prejudice for the Board 
to subject the current appeal to appellate review.  In any 
case, neither the Veteran nor his representative has made any 
assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with the 
current appeal.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the current appeal stems 
from January 2001, when the Veteran filed his claim for 
increased ratings for the disabilities in contention, the 
relevant time period that must be addressed in the 
adjudication of the claim encompasses the period from 2000 to 
the present.  See 38 C.F.R. § 3.400(o)(2) (2009); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this regard, the 
Board observes that clinical records from VA and private 
healthcare providers that pertain to the Veteran's treatment 
for diabetes mellitus, diabetic retinopathy, hypertension, 
and impotence for the period spanning 2000 - 2009 have been 
obtained and associated with the claims file.  Neither the 
Veteran nor his representative has indicated that there are 
any outstanding relevant medical records or other pertinent 
evidence that must be considered in this current appeal.  The 
Veteran was also afforded VA examinations specifically 
addressing each of these disabilities in August 2007.  The 
Board has reviewed the August 2007 examination reports and 
notes that the Veteran's claims file was reviewed by each 
examiner who performed an examination.  Furthermore, each 
examiner provided adequate discussion of their clinical 
observations and a rationale to support their findings and 
conclusions.  Thus, the August 2007 VA examinations are 
deemed to be adequate for rating purposes for the 
disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim, and thus no additional 
assistance or notification is required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
proceed with the adjudication of this appeal.

Increased ratings

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2009).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2009).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (see 38 C.F.R. § 4.1), where an award 
of service connection has already been established and only 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the CAVC has held that in determining the present level of 
a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

The Board advises the Veteran at this juncture that it has 
thoroughly reviewed all the evidence in his claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Factual background and analysis: Entitlement to an 
increased evaluation for diabetes mellitus, currently rated 
40 percent disabling.

Diabetes mellitus is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Veteran's service-connected 
diabetes is currently assigned a 40 percent evaluation, which 
is the criteria for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent. 

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated, a 100 
percent rating is warranted.

The Board notes at this juncture that the Veteran is 
currently service connected for disabilities that are 
complications of, or secondary to his diabetes mellitus, 
which have been assigned separate ratings.  These include the 
diabetic retinopathy, hypertension, and impotence, which are 
currently the subject of the present appeal.  Also included 
among these diabetes-related disabilities are renal failure 
(currently rated 30 percent disabling), coronary artery 
disease (currently rated 30 percent disabling), peripheral 
neuropathy of both lower extremities (each extremity 
currently rated 20 percent disabling), peripheral neuropathy 
of both upper extremities (each extremity currently rated 10 
percent disabling), and a decubitus ulcer of the right foot 
(currently rated 10 percent disabling).  Each of these 
aforementioned disabilities has been assigned its own 
individual rating.  Therefore, to avoid pyramiding or rating 
the same disability manifestation more than once (see 38 
C.F.R. § 4.14 (2009)), the Board will address only those 
disease symptoms and manifestations that fall within the 
scope of the rating criteria of Diagnostic Code 7913 for 
diabetes mellitus in the adjudication of this particular 
issue.

The Board has reviewed pertinent VA and private medical 
records spanning the period of time from 2000 to 2009, 
including the reports of VA examinations conducted in June 
2003 and August 2007 addressing the state of his diabetes,   
which show that the Veteran has insulin-dependent diabetes 
mellitus which he controls through insulin injections more 
than once daily, diet, and limitation of activity.  The 
records indicate excellent compliance on his part in 
monitoring and maintaining his blood sugar levels daily.  
During this period, the records show that the Veteran did not 
require visits to his diabetic care provider for two or more 
times per month, and did not experience ketoacidosis.  

Although the Veteran experiences acute episodes of 
hypoglycemia several times per week, these rarely require 
hospitalization treatment.  During 2000 - 2009, the evidence 
shows only one incidence of such treatment.  Specifically, 
the Veteran was admitted into a private hospital emergency 
room for treatment of acute hypoglycemia in June 2002.  He 
reported at the time that he had eaten breakfast and lunch, 
but had not yet eaten dinner.  He was in an unresponsive 
state on initial admission, but after he was provided with a 
meal his blood sugar level was restored and he was discharged 
the same day.  Furthermore, VA examination in August 2007 
shows that the frequency of the Veteran's hospitalizations 
for treatment of hypoglycemia was less than once per year.  

The August 2007 VA examination report shows that the 
Veteran's diabetes limited his capacity to perform physical 
work due to decreased upper and lower extremity strength, 
decreased mobility and capacity to lift and carry, lack of 
stamina, weakness and fatigue.  However, the report also 
shows that the Veteran was employed full-time as an 
employment representative for the state of Illinois, which 
was a job he held for more than 20 years.  According to the 
examination report, he lost approximately 13 weeks in the 
past year due to illness.  

The general picture presented by the clinical evidence with 
regard to the Veteran's diabetes mellitus is one that more 
closely approximates the constellation of symptomatology 
contemplated in the rating criteria for a 40 percent 
evaluation on the basis of insulin-dependent diabetes with 
restricted diet and regulation of activities.  Although the 
evidence indicates that the Veteran requires more than one 
injection of insulin per day to treat his diabetes, the 
requisite frequency of hospitalization for hypoglycemia of 
one to two times per year, much less three times per year, is 
not demonstrated by the clinical record.  Therefore, the 
criteria for the assignment of a 60 percent rating have not 
been met, and the Veteran's claim for a rating increase is 
excess of 40 percent for service-connected diabetes mellitus 
must be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
(b.)  Factual background and analysis: Entitlement to an 
increased evaluation for diabetic retinopathy, currently 
rated 10 percent disabling.

During the pendency of this appeal, the regulations for eye 
and vision disabilities were amended for applications 
received on or after December 10, 2008.  See 73 Fed. Reg. 
66,543 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  In this case, administrative determinations 
clearly specify that the revised regulations are only to be 
applied for applications for benefits received after December 
10, 2008.  As the Veteran's application for a rating increase 
for diabetic retinopathy was received in January 2001, no 
rating changes may be made based upon the new rating 
criteria.

VA regulations prior to December 10, 2008, provided that 
ratings on account of visual impairments are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Fundoscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  38 
C.F.R. § 4.75 (prior to December 10, 2008).

The Veteran's diabetic retinopathy is rated under Diagnostic 
Code 6006 for retinitis.  This disability, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6006 (prior to December 10, 2008).

Impairment of Central Visual Acuity:

Vision in one eye 20/200 (6/60): 
In the other eye 20/200 (6/60) -  70 percent
In the other eye 20/100 (6/30) - 60 percent
In the other eye 20/70 (6/21) - 40 percent
In the other eye 20/50 (6/15) - 30 percent
In the other eye 20/40 (6/12) - 20 percent

Vision in one eye 20/100 (6/30): 
In the other eye 20/100 (6/30) - 50 percent
In the other eye 20/70 (6/21) - 30 percent
In the other eye 20/50 (6/15) - 20 percent
In the other eye 20/40 (6/12) - 10 percent

Vision in one eye 20/70 (6/21): 
In the other eye 20/70 (6/21) - 30 percent
In the other eye 20/50 (6/15) - 20 percent
In the other eye 20/40 (6/12) - 10 percent

Vision in one eye 20/50 (6/15): 
In the other eye 20/50 (6/15) - 10 percent
In the other eye 20/40 (6/12) - 10 percent

Vision in one eye 20/40 (6/12): 
In the other eye 20/40 (6/12) - 0 percent 
(noncompensable)

38 C.F.R. § 4.84a, Table V, Diagnostic Codes 6075 - 6079 
(pre-December 10, 2008).

The pertinent clinical evidence for the period from 2001 - 
2009 shows that the Veteran received treatment for diabetic 
retinopathy that was primarily manifested by impaired vision.  
The records reflect a history of surgery to remove cataracts 
from each eye and also corrective laser surgery performed on 
each eye, with extensive residual panretinal photocoagulation 
and scarring from these laser procedures.  Occasionally, the 
Veteran subjectively reported seeing "floaters" within his 
field of vision.   

Visual acuity testing of the Veteran that was performed at 
private and VA optometric and ophthalmological care providers 
for the relevant period of this appeal shows the following 
test scores on corrected vision (unless designated otherwise, 
all visual acuity scores are obtained from private records):

January 24, 2001:  right eye 20/40; left eye 20/50 warranting 
a 10 percent rating (see 38 C.F.R. § 4.84a, Table 
V, Diagnostic Code 6079).

June 10, 2002:  right eye 20/60; left eye 20/200 warranting a 
30 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6076).

July 10, 2002:  right eye 20/50; left eye 20/70 warranting a 
20 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6078).

June 10, 2003 (VA examination):  right eye 20/400; left eye 
20/200 warranting a 70 percent rating (see 38 C.F.R. § 4.84a, 
Table V, Diagnostic Code 6075).

May 25, 2004:  right eye 20/200; left eye 20/50 warranting a 
30 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6076).

June 30, 2004:  right eye 20/40; left eye 20/50 warranting a 
10 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6079).

July 6, 2004:  right eye 20/60; left eye 20/50 warranting a 
10 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6078).

July 23, 2004:  right eye 20/400; left eye 20/60 warranting a 
30 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6076).

August 31, 2004:  right eye 20/100; left eye 20/60 warranting 
a 20 percent rating (see 38 C.F.R. § 4.84a, Table 
V, Diagnostic Code 6078).

October 18, 2004:  right eye 20/60; left eye 20/60 warranting 
a 10 percent rating (see 38 C.F.R. § 4.84a, Table 
V, Diagnostic Code 6078).

November 17, 2004:  right eye 20/50; left eye 20/40 
warranting a 10 percent rating (see 38 C.F.R. § 4.84a, Table 
V, Diagnostic Code 6079).

December 22, 2004:  right eye 20/30; left eye 20/50 
warranting a 10 percent rating (see 38 C.F.R. § 4.84a, Table 
V, Diagnostic Code 6079).

June 17, 2005:  right eye 20/30; left eye 20/60 warranting a 
10 percent rating (see 38 C.F.R. § 4.84a, Table V, Diagnostic 
Code 6079).

August 4, 2007 (VA examination):  right eye 20/40; left eye 
20/100 warranting a 10 percent rating (see 38 C.F.R. § 4.84a, 
Table V, Diagnostic Code 6079).  The VA examination report 
notes that his last VA eye examination was in October 2006, 
at which time he had no active diabetic retinopathy or 
macular edema.  The report of the VA examination conducted on 
the same date for assessment of the Veteran's diabetes 
mellitus notes that Veteran's impaired vision impacted his 
work capacity and advised that he not operate a motor vehicle 
because of his visual impairment.

November 27, 2007 (VA optometry note):  right eye 20/40; left 
eye 20/70 warranting a 10 percent rating (see 38 C.F.R. 
§ 4.84a, Table V, Diagnostic Code 6079).

The report of a July 2001 VA examination of diabetes mellitus 
includes a diagnostic impression of diabetic retinopathy, 
status post multiple laser treatments, but with no evidence 
of progressive retinopathy noted at that time.

On the basis of the foregoing evidence, the Board concludes 
that the Veteran's service-connected diabetic retinopathy 
fluctuated in severity during the course of this appeal and 
that the assignment of staged ratings to reflect these 
fluctuations is warranted for diabetic retinopathy on the 
basis of objective test scores demonstrating periods of 
elevated impairment in visual acuity that meet the criteria 
for a rating in excess of 10 percent.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Entitlement to an additional 10 
percent for continuance of active pathology is not shown by 
the evidence.  Therefore, for the period prior to June 10, 
2002, the Veteran's claim for an increased rating above 10 
percent for diabetic retinopathy is denied.  For the period 
from June 10, 2002 to July 9, 2002, a 30 percent rating will 
be assigned for diabetic retinopathy.  For the period from 
July 10, 2002 to June 9, 2003, a 20 percent rating will be 
assigned.  For the period from June 10, 2003 to May 24, 2004, 
a 70 percent rating will be assigned.  For the period from 
May 25, 2004 to June 29, 2004, a 30 percent rating will be 
assigned.  For the period from June 30, 2004 to July 22, 
2004, a 10 percent rating will be assigned.  For the period 
from July 23, 2004 to August 30, 2004, a 30 percent rating 
will be assigned.  For the period from August 31, 2004 to 
October 17, 2004, a 20 percent rating will be assigned.  
Thereafter, for the period commencing October 18, 2004 to the 
present, a 10 percent rating and no higher will be assigned 
for diabetic retinopathy, as the objective evidence does not 
demonstrate that the Veteran's visual acuity meets the 
criteria for an evaluation greater than 10 percent after this 
date. 

(c.)  Factual background and analysis: Entitlement to an 
increased evaluation for hypertension, currently rated 10 
percent disabling.

The Veteran's service-connected hypertension is rated under 
the criteria contained within 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  This regulation provides for the 
assignment of a 10 percent evaluation for diastolic pressure 
predominantly 100 mm/Hg or more, or; systolic pressure 
predominantly 160 mm/Hg or more, or; a minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Assignment of a 20 percent evaluation requires 
diastolic pressure predominantly 110 mm/Hg or more, or; 
systolic pressure predominantly 200 mm/Hg or more.  For a 40 
percent evaluation, diastolic pressure must be predominantly 
120 mm/Hg or more.  A 60 percent evaluation requires 
diastolic pressure predominantly 130 mm/Hg or more.  The note 
under this code explains that the term hypertension is 
defined as diastolic blood pressure that is predominantly 90 
mm/Hg or greater, and isolated systolic hypertension is 
defined as systolic blood pressure that is predominantly 160 
mm/Hg or greater with a diastolic blood pressure of less than 
90 mm/Hg.  

A review of the clinical evidence pertaining to the Veteran's 
hypertension for the period from 2001 - 2009, which includes 
VA examinations addressing his hypertensive vascular disease 
that were conducted in July 2001, June 2003, and August 2007, 
shows that he used medication to treat and control his 
hypertension, which was not manifested during this time 
period by any measured diastolic readings that meet or exceed 
110 mm/Hg, or systolic readings that meet or exceed 200 
mm/Hg.  As the objective evidence demonstrates that the 
diastolic and systolic blood pressure readings associated 
with the Veteran's service-connected hypertension have not 
met the criteria for a 20 percent evaluation, the claim for a 
rating increase in excess of 10 percent for this disability 
must be denied.  Because the evidence in this case is not 
approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

(d.)  Factual background and analysis: Entitlement to a 
compensable evaluation for impotence.

The Veteran is service-connected for impotence secondary to 
diabetes mellitus and is currently assigned a noncompensable 
evaluation for this disability, which is rated pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2009), as a 
genitourinary system disorder analogous to the loss of 
erectile power of the penis.

The Board notes that the Veteran has been granted special 
monthly compensation from January 2001 based on loss of use 
of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a).  This award of special monthly compensation is 
not part of the current appeal.

A compensable evaluation for disability of the genitourinary 
system is provided in the rating schedule for the following 
conditions:

Removal of half or more of the penis warrants the assignment 
of a 30 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic 
Code 7520 (2009).  Or rate as voiding dysfunction.  

Removal of the glans of the penis warrants the assignment of 
a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7521 (2009).  Or rate as voiding dysfunction.   

Deformity of the penis with loss of erectile power warrants 
the assignment of a 20 percent evaluation.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2009).  Or rate as voiding 
dysfunction.  

For the Veteran to be entitled to a compensable evaluation 
for a genitourinary system disorder, the evidence must 
demonstrate actual deformity of the penis or partial or full 
loss of the organ itself.

The clinical evidence for the period from 2001 - 2009 that 
pertains to the Veteran's treatment for impotence and 
associated problems with his genitourinary system shows that, 
by history, the Veteran underwent surgery for a penile 
implant in 1983 to rectify his erectile dysfunction.  The 
implants consisted of two narrow cylinders surgically 
inserted into the penis on the right and left side of the 
penile shaft.  No voiding dysfunction or deformity of the 
penis is shown in these records.  The report of an August 
2007 VA genitourinary examination indicates that although the 
implants did allow the Veteran to have sexual intercourse, he 
remained impotent and there was diminished libido secondary 
to his cardiovascular disease.  Subsequent to the August 2007 
examination, a private hospital emergency room report dated 
September 8, 2007, shows that the Veteran was admitted for 
complaints of pain associated with an eroded penile 
prosthesis.  The report shows that the left cylinder of his 
penile implant had eroded and broke through the skin of the 
left ventral aspect of the penile head near the urethral 
opening.  The failed implant was removed and the wound 
cleaned and dressed.  A December 2007 VA treatment note shows 
that the Veteran was still able to have sexual intercourse 
using the remaining implant and declined to have the failed 
implant replaced.  The treatment note shows that there was no 
voiding dysfunction experienced by the Veteran.  Physical 
examination shows a circumcised penis with a small, well-
healed scar at the level of the left coronal sulcus with no 
erythema or tenderness, with normal descended testes.  

The Board has considered the aforementioned evidence and 
concludes that there is no basis to assign a compensable 
evaluation for the Veteran's impotence.  Although the eroded 
left penile implant that failed in September 2007 left a 
residual small, well-healed scar following its removal, the 
clinical evidence does not indicate that this represents, nor 
does it more closely approximate, an actual deformity of the 
penis that would warrant the assignment of a 20 percent 
evaluation.  The relevant medical records indicate that the 
Veteran is still able to have sexual intercourse through use 
of the remaining implant and there is no indication that he 
experiences any voiding dysfunction.  Therefore, his claim 
for a compensable evaluation for impotence must be denied.  
As the evidence in this case is not in relative equipoise 
regarding the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(f.)  Extraschedular consideration

To the extent that the Veteran asserts that his claims for 
increased ratings for his service-connected diabetes 
mellitus, diabetic retinopathy, hypertension, and impotence 
must be referred for extraschedular consideration, the CAVC 
has clarified the analytical steps necessary to determine 
whether such referral is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

As previously stated, the Veteran's symptoms from his 
service-connected diabetes mellitus, diabetic retinopathy, 
hypertension, and impotence are currently manifested by 
impairment contemplated by the pertinent rating criteria, 
which reasonably describe the severity of his disabilities.  
The record reflects that notwithstanding his disabilities, he 
is currently employed on a full-time basis.  Although the 
evidence indicates that he loses approximately 13 weeks of 
work out of the year due to illness and is unable to safely 
operate a motor vehicle on account of his poor eyesight, 
these factors are adequately contemplated in the applicable 
rating criteria.  His present level of overall impairment has 
been adequately addressed in his current VA compensation 
award of a combined evaluation of 90 percent for his service-
connected disabilities and special monthly compensation for 
loss of use of a creative organ.  The Board therefore finds 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2009).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated for his service-connected diabetes mellitus, 
diabetic retinopathy, hypertension, and impotence by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an increased evaluation in excess of 40 percent 
for diabetes mellitus is denied.

The claim for an increased evaluation in excess of 10 percent 
for diabetic retinopathy for the period prior to June 10, 
2002 is denied.  

A 30 percent rating for diabetic retinopathy for the period 
from June 10, 2002 to July 9, 2002 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A 20 percent rating for diabetic retinopathy for the period 
from July 10, 2002 to June 9, 2003 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A 70 percent rating for diabetic retinopathy for the period 
from June 10, 2003 to May 24, 2004 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A 30 percent rating for diabetic retinopathy for the period 
from May 25, 2004 to June 29, 2004 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A 10 percent rating for diabetic retinopathy for the period 
from June 30, 2004 to July 22, 2004 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A 30 percent rating for diabetic retinopathy for the period 
from July 23, 2004 to August 30, 2004 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A 20 percent rating for diabetic retinopathy for the period 
from August 31, 2004 to October 17, 2004 is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  

A 10 percent rating, and no higher, for diabetic retinopathy 
for the period commencing October 18, 2004 to the present is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

The claim for an increased evaluation in excess of 10 percent 
for hypertension is denied.

The claim for a compensable evaluation for impotence is 
denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


